DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 06 January 2021, cancelling claims 2-3, 5, 8 and 18 and adding claims 21-22.  Therefore, claims 1, 4, 6-7, 9-17 and 19-22 are pending in the application.
The amendments to the drawings and the specification, filed 06 January 2021, are also acknowledged.
The changes therein and corresponding remarks have been considered.


Drawings
The replacement drawing sheet(s) were received on 06 January 2021.  The drawing(s) in the replacement sheet(s) are accepted.

	
Allowable Subject Matter
Claims 1, 4, 6-7, 9-17 and 19-22 are allowed.
The record of the prosecution as a whole makes clear the reasons for allowance.  See, for 06 January 2021.
In particular, regarding claim 1 (and its dependent claims 4, 6-7, 9 and 21-22), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  upon determination that program operations on the set of target memory cells have not been verified as properly programmed after performing program and program verification operations for a predetermined number of iterations, apply one or more additional programming pulses for programming the one or more flag cells to indicate the program operations on the set of target memory cells have finally failed (understood in light of Figs. 14 and 15 of the present application).
Further, regarding claim 10 (and its dependent claims 11-17 and 19-20), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim, including:  determine whether the one or more flag cells are programmed to indicate the program operations on the plurality of memory cells associated with the one or more flag cells have finally failed; read data successfully from the plurality of memory cells by an error correction engine; and determine that the data successfully read by the error correction engine is erroneous, upon determination that the one or more flag cells associated with the plurality of memory cells are programmed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824